DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, species II, figure 3A, sub species b, figure 6, claims 17-23, 25 and 30 in the reply filed on 3/3/2022 is acknowledged.

Claims 1-16, 24, 26-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einav et al. (2012/0267454).

Regarding claim 25, wherein said water pathway at least partially surrounds said internal element (hg 2).
Regarding claim 30, Einav et al. shows an irrigation system comprising: a water supply source (inherent); and an irrigation pine (102) having a plurality of drippers (100) configured to discharge water and being connected to said water supply source: wherein at least one of said drippers is the dripper according to claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Einav et al. (2012/0267454).

However, the examiner notes that the applicant does not provide any specific reasons as to why the length of said water pathway is from about 2 cm to about 5 cm. One of ordinary skill in the art would know that the longer the pathway, the longer it takes for the water to be travel from the inlet to the outlet of the dripper, and vice versa. This makes the length of the pathway a results effective variable.
Therefore, it would have been obvious to one of ordinary SKIP in the art at the time the invention was effectively field to make the length of the pathway about 2 cm to about 5 cm, since it has been held that discovering an optimum range of a results effective variable involves only routine ski in the art. Additionally, this modification would allow for the water to travel through the pathway for the desired amount of time.
Regarding claims 20 and 21, Einav et al. shows all aspects of the applicant’s invention as in claim 17 above, but fails to disclose wherein the diameter of said internal element is from about 0.75 mm to about 2.5 mm.
However, the examiner notes that the applicant does not provide any specific reasons as to why the diameter of said internal element is from about 0.75 mm to about 2.5 mm. One of ordinary skill in the art would know that making the diameter of hole 140 of the internal element larger, would allow for more water to travel through if per unit of time, and vice versa. This makes the diameter of hole 110 of the internal element a results effective variable.

Regarding claims 22 and 23, Einav et al. shows all aspects of the applicant’s invention as in claim 17 above, but fails to disclose wherein 2 hydraulic diameter of said water pathway of form about 0.01 mm to about 1 mm
However, the examiner notes that the applicant does not provide any specific reasons as to why the hydraulic diameter of said water pathway of from about 0.01mm to about 1 mm. One of ordinary skill in the art would know that making the hydraulic diameter of the pathway larger, would allow for more water to travel through & per unit of time, and vice versa. This makes the hydraulic diameter of the pathway a results effective variable.
Therefore, if would have been obvious to one of ordinary ski in the art at the time the invention was effectively field to make the hydraulic diameter of said water pathway of from about 0.01 mm to about 1 mm since it has been held that discovering an optimum range of a results effective variable involves only routine skill in the art. Additionally, this modification would allow for the desired amount of water to travel through the pathway per unit of time.

Conclusion
This is a divisional of applicant's earlier Application No. 15/770,761.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             3/8/2022